Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the coil element" in in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “coil element” refers back to the “RF coil element” disclosed earlier in the claim or is a different element.
	Claims 1-15 and 18 are rejected for depending on claim 1.

The term "low-Q-value" in claim 3 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for 

Claim 6 recites the limitation "the coil element" in in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “coil element” refers back to the “RF coil element” disclosed earlier in the claim or is a different element.
	Claims 7-13 and 18 are rejected for depending on claim 6.

Claim 7 recites the limitation "the coil element" in in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “coil element” refers back to the “RF coil element” disclosed earlier in the claim or is a different element.
	Claims 8-13 and 18 are rejected for depending on claim 7.

Claim 8 recites the limitation "the coil element" in in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “coil element” refers back to the “RF coil element” disclosed earlier in the claim or is a different element.
	Claims 9-13 and 18 are rejected for depending on claim 8.

Claim 10 recites the limitation "one said capacitor " in in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 also recites the limitation "the other capacitor " in in line 5.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 16 recites the limitation "the coil " in in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “the coil” refers back to the “RF coil” disclosed earlier in the claim or is a different element.
	Claims 17 is rejected for depending on claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and  5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwilch (US 2008/0061783).

Regarding claim 1, Schwilch teaches an RF coil element for magnetic resonance imaging, being connected with an active loss circuit which is able to actively dissipate and absorb RF [Fig. 11a-b, see resistors Rq and Rs, will actively dissipate and absorb RF power. See also rest of reference.].

Regarding claim 2, Schwilch further teaches wherein the active loss circuit is a resistor in series or parallel connection with a circuit component in the RF coil element [Fig. 11a-b, see resistors Rq and Rs, will actively dissipate and absorb RF power. See also rest of reference.].

 Regarding claim 3, Schwilch further teaches wherein the active loss circuit is a low-Q-value component in series or parallel connection with a circuit component in the RF coil element [Fig. 11a-b, wherein resistors Rq and Rs, wire Rw, and other components of the circuit are low-Q-value components. See also rest of reference.].

Regarding claim 5, Schwilch further teaches wherein the active loss circuit is an equivalent resistor module in series or parallel connection with a circuit component in the RF coil element [Fig. 11a-b, see resistors Rq and Rs, which form an equivalent resistor module. See also rest of reference.].

Regarding claim 6, Schwilch further teaches wherein a loss circuit on-off element used to turn on/off the active loss circuit is connected to the coil element [Fig. 11a-b, wherein a Q-switch is used to activate the loss element (Rq) and the switch can be a diode. See ¶0021 and rest of reference.].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 2018/0081008).

Regarding claim 16, Yang teaches an RF coil for magnetic resonance imaging, being a birdcage coil, wherein an active loss circuit is connected to the RF coil to actively dissipate and absorb RF power in the RF coil to decrease the Q value of the coil [Fig. 6, wherein a resistor is connected to the RF coil element and will actively dissipate and absorb RF power in the RF coil to decrease the Q value of the coil. ¶0053-0054 and Figs. 9-10 disclose that the coil elements are part of a birdcage coil. See also rest of reference.].

Regarding claim 17, Yang further teaches wherein the active loss circuit is connected in series or parallel with a capacitor on a leg or terminal ring in the RF coil [Fig. 6, wherein a resistor is connected to the RF coil element leg/ring and will actively dissipate and absorb RF power in the RF coil to decrease the Q value of the coil. ¶0053-0054 and Figs. 9-10 disclose that the coil elements are part of a birdcage coil. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Schwilch, in view of Holmes (US 5,491,415).

Regarding claim 4, Schwilch teaches the limitations of claim 1, which this claim depends from.
[Fig. 11, wherein Rw can also be the active loss circuit which is a conductor in series with the circuit components of the RF coil element. See also rest of reference.].
	However, Schwilch is silent in teaching with a conductivity smaller than that of copper.
	Holmes, which is also in the field of MRI, teaches a conductivity smaller than that of copper [Col. 1, lines 60-65. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Schwilch and Holmes because Schwilch teaches using a wire lead and the wire lead also is a loss circuit [Schwilch – Fig. 11, wherein wire lead 15 has a resistance Rw. See also rest of reference] and Holmes teaches that it is known that wire leads can be made of steel [Holmes - Col. 1, lines 60-65. See also rest of reference.].

Claims 7-9, 11-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Schwilch, in view of Rearick (US 2018/0088193).

Regarding claim 7, Schwilch teaches the limitations of claim 6, which this claim depends from.
	Schwilch further teaches a frequency compensation circuit [¶0111. See also rest of reference.] and a impedance compensation circuit [¶0036. See also rest of reference.].

	Rearick, which is also in the field of MRI, teaches wherein the coil element is also connected with: a frequency compensation circuit [Fig. 5, wherein the capacitors in 306 are used for tuning/correcting the frequency. See also rest of reference.], an impedance compensation circuit [Fig. 5, wherein the capacitors in 302/304 are used for impedance matching. See also rest of reference.], a frequency compensation circuit on-off element used to turn on/off the frequency compensation circuit [Fig. 5, switch elements S9-S12. See also rest of reference.], andApplication No. 16/614,273 Attorney Docket No. 0221/0101 PUS 1Preliminary AmendmentPage 3 of 5an impedance compensation circuit on-off element used to turn on/off the impedance compensation circuit [Fig. 5, switch elements S1-S8. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Schwilch and Rearick because both Schwilch and Rearick teach RF coils wherein the Q-factor can be decreased by adding a resistor in the RF coil [Schwilch – Fig. 11, Rq; Rearick - ¶0068] and Rearick further teaches that it is known to decrease the Q-factor when tuning the RF coil to make tuning easier and to include diodes for turning on/off tuning elements for the RF coil [Rearick - ¶0065, ¶0068, and Fig. 5. See also rest of reference.]. 

Regarding claim 8, Schwilch and Rearick teaches the limitations of claim 7, which this claim depends from.
[Schwilch - Fig. 11a, matching network 5 and resonance circuit in 100’ is shown. See also rest of reference. Rearick – Fig. 7 coil 212 and connector 210. See also rest of reference.], wherein the active loss circuit is in series or parallel connection with a circuit component in the resonance circuit or the matching network [Schwilch - Fig. 11a, active loss circuit Rq is shown. See also rest of reference. Rearick - ¶0068. See also rest of reference.], the frequency compensation circuit is in series or parallel connection with a circuit component in the resonance circuit [Schwilch - ¶0111, wherein the RF line 13a is used to tune/compensate the frequency. See also rest of reference. Rearick – Fig. 5, capacitors C9-C12, are in parallel or series connection with the resonance circuit. See also rest of reference.], and the impedance compensation circuit is in series or parallel connection with a circuit component in the matching network [Schwilch - Fig. 11, wherein impedance compensation circuit Cm is in series connection with matching network 5. See also rest of reference. Rearick – ¶0058. See also rest of reference.].

Regarding claim 9, Schwilch and Rearick teaches the limitations of claim 8, which this claim depends from.
	Schwilch and Rearick further teach wherein the resonance circuit is a closed circuit formed by series connection of one or more conductors and one or more capacitors, and the matching network comprises a capacitor or an inductor [Schwilch - Fig. 11a, see circuit 100’. See also rest of reference. Rearick – See Figs. 5-7 and rest of reference.].

Regarding claim 11, Schwilch and Rearick teaches the limitations of claim 9, which this claim depends from.
	Schwilch further teaches wherein the active loss circuit is connected in series with a second inductor and a third diode [Fig. 11, wherein Rq is in series with Lq and is in series with Dq. See also rest of reference.] and is then connected in parallel with one said capacitor in the resonance circuit [Fig. 11, wherein Rq is in parallel with Ct. See also rest of reference.], the second inductor constitutes the frequency compensation circuit [Fig. 11, an inductor Lq will inherently have an effect on the frequency and therefore, tune the circuit and thereby compensate the frequency. See also rest of reference of Schwilch and ¶0052 of Rearick which states that an inductor can tune the RF coil.], and the third diode constitutes the frequency compensation circuit on-off element and the loss circuit on-off element [Fig. 11, wherein the diode switch Dq will act as the on/off switch for both Rq and Lq. See also rest of reference.].

Regarding claim 12, Schwilch and Rearick teaches the limitations of claim 11, which this claim depends from.
	Schwilch further teaches wherein two terminals of the active loss circuit and the second inductor are connected in parallel with a first capacitor [Fig. 11, wherein Rq and Lq are in parallel with Ct. See also rest of reference.], and the second inductor and the first capacitor constitute the frequency compensation circuit jointly [Fig. 11, wherein Ct is a tuning capacitor and the inductor Lq will inherently have an effect on the frequency and therefore, tune the circuit and thereby compensate the frequency. See also rest of reference of Schwilch and ¶0052 of Rearick which states that an inductor can tune the RF coil.].

Regarding claim 13, Schwilch and Rearick teaches the limitations of claim 9, which this claim depends from.
	Schwilch further teaches wherein a second capacitor is connected in series with a fourth diode [Fig. 11, Cm is in series with a diode Dq. See also rest of reference.] and the second capacitor constitutes the impedance compensation circuit [Fig. 11, wherein Cm is a matching capacitor. See also rest of reference.]. 
	However, Schwilch is silent in teaching wherein a second capacitor is then connected in parallel with the capacitor or inductor in the matching network and the fourth diode constitutes the impedance compensation circuit on-off element.
	Rearick further teaches wherein a second capacitor is connected in series with a fourth diode [Fig. 5 and ¶0065, wherein switches  can be diodes (e.g. PIN diodes) and is in series with capacitors C1-C8. See also rest of reference.] and is then connected in parallel with the capacitor or inductor in the matching network [Fig. 5, wherein capacitors C1-C4 are in parallel with capacitors C5-C8 which are also used for impedance compensation/matching. See also rest of reference.], the second capacitor constitutes the impedance compensation circuit [Fig. 5, see capacitors C1-C8 are used for impedance compensation. See ¶0058. See also rest of reference.], and the fourth diode constitutes the impedance compensation circuit on-off element [Fig. 5 and ¶0065, wherein switches can be diodes (e.g. PIN diodes). See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Schwilch and Rearick because both [Schwilch – Fig. 11, Rq; Rearick - ¶0068] and Rearick further teaches that it is known to decrease the Q-factor when tuning the RF coil to make tuning easier and to include diodes for turning on/off tuning elements for the RF coil [Rearick - ¶0065, ¶0068, and Fig. 5. See also rest of reference.]. 

Regarding claim 18, Schwilch and Rearick teaches the limitations of claim 8, which this claim depends from.
	Schwilch further teaches the active loss circuit is arranged at a position away from the resonance circuit and is connected to a position away from the resonance circuit [Fig. 11, wherein the resistance of the wire Rw can also provide loss and is away from the resonance circuit. See also wherein Rq is technically “away” from the resonance circuit formed by Rs, L, and Ct. See also rest of reference.].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Schwilch, in view of previously cited Rearick, in further view of Miller (US 6,242,918).

Regarding claim 10, Schwilch and Rearick teaches the limitations of claim 9, which this claim depends from.
	Schwilch further teaches wherein the resonance circuit comprises at least two capacitors which are connected in series [See Fig. 11, see capacitors Cm and Ct. See also Fig. 1-3, 5-6, and 10 and rest of reference.], the active loss circuit is connected in series with a first [Fig. 1, wherein loss circuit Rq is in series with diode Dq and Rq is connected in parallel with capacitor Ct. See also rest of reference.], the first diode constitutes the loss circuit on-off element [Fig. 11a-b, wherein a Q-switch is used to activate the loss element (Rq) and the switch can be a diode. See ¶0021 and rest of reference.].
	Rearick further teaches wherein the resonance circuit comprises at least two capacitors which are connected in series [Fig. 5, wherein capacitors in either 302 or 304 are connected in series with capacitors in 306. See also rest of reference.], and the second diode constitutes the frequency compensation circuit on-off element [Fig. 5, switch elements S1-S12. ¶0065, wherein diodes can be switches. See also rest of reference.].
	However, Schwilch and Rearick are silent in teaching a first inductor is connected in series with a second diode and is then connected in parallel with the other capacitor in the resonance circuit.
	Miller, which is also in the field of MRI, teaches a first inductor is connected in series with a second diode and is then connected in parallel with the other capacitor in the resonance circuit [Fig. 3-4, wherein, the lines 48/50 are equivalent to an inductor and capacitor in parallel and wherein the lines are also in series with diodes 64. See also rest of Fig. 3, including other diodes, inductors, and capacitors. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Schwilch and Rearick with the teachings of Miller because Miller also similarly teaches an active loss circuit [Miller – Fig. 3, see resistor 69] and Miller teaches that it is known in the art that RF coils include inductors in series [Miller – See Fig. 3-4 and rest of description.]. 

Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Schwilch, in view of Yang (US 2018/0081008).

Regarding claim 14, Schwilch teaches the limitations of claim 1, which this claim depends from.
	However, Schwilch is silent in teaching an RF coil for magnetic resonance imaging, being an array coil,  wherein the RF coil comprises at least one RF coil element according to claim 1.
	Yang, which is also in the field of MRI, teaches an RF coil for magnetic resonance imaging, being an array coil, wherein the RF coil comprises at least one RF coil element according to claim 1 [Fig. 6, wherein a resistor is connected to the RF coil element and will actively dissipate and absorb RF power in the RF coil to decrease the Q value of the coil. ¶0053-0054 and Figs. 9-10 disclose that the coil elements are part of a birdcage coil. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Schwilch and Yang because both Schwilch and Yang teach using resistors in RF coil elements, which can reduce the Q-factor [Schwilch – Fig. 11, Rq and other resistors; Yang – Fig. 6, see resistor] and Yang teaches that birdcage coils are conventional and known in the art for imaging a larger volume of a patient. [Yang - ¶0053 and rest of reference.]. 

Regarding claim 15, Schwilch and Yang teach the limitations of claim 14, which this claim depends from.
	Schwilch further teaches wherein the RF coil is a transceiver-only RF coil, a receiver-only RF coil, or a transceiver RF coil [Fig. 11, wherein the coil is a transceiver. See also rest reference.].
	Schwilch is silent in teaching wherein the RF coil is an array coil.
	Yang further teaches wherein the RF coil is a transceiver-only RF array coil, a receiver-only RF array coil, or a transceiver RF array coil [See abstract, wherein a transceiver array coil is disclosed. See also Fig. 6, wherein a resistor is connected to the RF coil element and will actively dissipate and absorb RF power in the RF coil to decrease the Q value of the coil. ¶0053-0054 and Figs. 9-10 disclose that the coil elements are part of a birdcage coil. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Schwilch and Yang because both Schwilch and Yang teach using resistors in RF coil elements, which can reduce the Q-factor [Schwilch – Fig. 11, Rq and other resistors; Yang – Fig. 6, see resistor] and Yang teaches that birdcage coils are conventional and known in the art for imaging a larger volume of a patient. [Yang - ¶0053 and rest of reference.].

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896